                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ALLIED WORLD SPECIALTY                             :         CIVIL ACTION
 INSURANCE COMPANY                                  :
                                                    :         No. 17-1463
    v.                                              :
                                                    :
 INDEPENDENCE BLUE CROSS                            :

                                        MEMORANDUM
 Juan R. Sánchez, C.J.                                                       November 26, 2019

         This declaratory judgment action involves a dispute over insurance coverage pursuant to a

primary “errors and omissions” liability policy that Plaintiff Allied World Specialty Insurance

Company (Allied) issued to Defendant Independence Blue Cross (Independence). After a year-

long, complex mediation involving the parties and nine other insurance carriers who provided

insurance coverage to Independence during the relevant policy period, the parties have reached a

settlement in principle. After learning that Independence and Allied are finalizing their settlement

and are no longer seeking to litigate this matter, Movant Atlantic Specialty Insurance Company

(Atlantic) filed the instant motion to intervene. Because the Court finds Atlantic’s motion to

intervene is untimely, the motion will be denied.

BACKGROUND

         Over two years ago, on March 31, 2017, Allied filed this declaratory judgment action

against Independence. Allied seeks a declaration regarding its coverage obligations under a

primary “errors and omissions” liability insurance policy it issued to Independence with respect to

an underlying multidistrict antitrust litigation brought against Independence. At this stage of the

litigation, discovery has closed and Allied and Independence have fully briefed and argued cross-

motions for summary judgment. Recently, however, after finishing a year-long, complex

mediation process, Allied and Independence, along with nine other non-party insurance carriers
that provided insurance to Independence during the relevant policy period, have reached a

settlement in principle. As a condition of the parties’ settlement, Allied and Independence have

agreed to withdraw their currently pending cross-motions for summary judgment and have

informed the Court that they wish to withdraw their motions.

       On November 1, 2019, after learning of Allied and Independence’s settlement, Atlantic

filed the instant motion to intervene. Atlantic issued an excess errors and omissions liability

insurance policy to Independence that “follows form” to the policy Allied issued. Atlantic seeks

to intervene as a plaintiff as a matter of right and permissively to compel a ruling on Allied and

Independence’s cross-motions for summary judgment. Atlantic argues that a ruling on the parties’

cross-motions for summary judgment would determine its obligations as an excess insurer to

Independence because its excess policy follows form to Allied’s policy. Atlantic argues it would

be prejudiced by the Allied and Independence’s settlement because it would need to bring a

separate lawsuit to litigate the issue that is fully briefed and pending disposition before the Court.

DISCUSSION

       A motion to intervene, whether by right or by permission, must be timely under Federal

Rule of Civil Procedure 24. See In re Fine Paper Antitrust Litig., 695 F.2d 494, 500 (3d Cir. 1982).

Timeliness for purposes of a motion to intervene is determined by the court in an exercise of its

sound discretion. See United States v. Alcan Aluminum, Inc., 25 F.3d 1174, 1181 (3d Cir. 1994).

To determine whether intervention is timely, the Court must “consider[] the totality of the

circumstances arising from three factors: ‘(1) the stage of the proceeding; (2) the prejudice that

delay may cause the parties; and (3) the reason for the delay.’” Wallach v. Eaton Corp., 837 F.3d

356, 371 (3d Cir. 2016) (quoting In re Cmty. Bank of N. Va., 418 F.3d 277, 314 (3d Cir. 2005)).

“[B]ecause the stage of the proceeding is inherently tied to the question of the prejudice the delay



                                                  2
in intervention may cause to the parties,” the analysis for these factors overlaps. Mountain Top

Condo. Ass’n v. Dave Stabbert Master Builder, Inc., 72 F.3d 361, 370 (3d Cir. 1995).

       Atlantic asserts its motion to intervene is timely because it filed its motion within a week

of learning “its interests may no longer be represented by primary insurer Allied World” due to

the Allied and Independence’s settlement in principle. Mot. to Intervene 3. Atlantic further

contends there is no prejudice to the parties through its intervention at this time because the issues

it seeks a determination on are fully briefed and pending disposition in Allied and Independence’s

cross-motions for summary judgment. Allied and Independence contend Atlantic’s motion is

untimely and they are prejudiced because: (A) this action is at an advanced stage; (B) Atlantic has

known since November 2018 that Allied and Independence were engaging in mediation to resolve

this case; (C) Atlantic was invited, but declined, to engage in the mediation process; and (D)

additional briefing and discovery would be required if Atlantic were allowed to intervene. See

Independence Resp. 3-7. Considering the totality of the circumstances, the Court finds Atlantic’s

motion to intervene untimely.

       First, given this case’s advanced stage, allowing Atlantic to intervene now would prejudice

Allied and Independence by derailing their settlement agreement—which involves nine other non-

party insurance carriers and was the result of a year-long, complex mediation process. Atlantic

argues intervention would not impact settlement because Allied and Independence may still

finalize their settlement and the Court can still rule on the issues in the cross-motions for summary

judgment. See Mot. for Leave to File Reply Brief 5. This argument, however, is devoid of any

merit. As a condition to Allied and Independence’s settlement, they are required to withdraw their

summary judgment motions. See Independence Resp. 2. As a result, allowing Atlantic to intervene

now and seek a determination on the pending cross-motions for summary judgment would obviate



                                                  3
a precondition of Allied and Independence’s settlement and wholly obstruct the parties’ year-long

mediation efforts. Therefore, allowing Atlantic to intervene at this stage would prejudice Allied

and Independence by derailing their settlement agreement. See United States v. Territory of the

V.I., No. 1986-265, 2012 WL 5448195, at *2-3 (D.V.I. Nov. 7, 2012) (denying motion to intervene

as untimely where the proceedings had substantially advanced, intervention would prejudice the

parties by derailing a proposed settlement that was the result “months of arms-long negotiation,”

and the intervenor had not provided a persuasive reason for his delay in intervening), aff’d, 748

F.3d 514 (3d Cir. 2014).

       Second, even assuming Allied and Independence had not reached a settlement in principle,

allowing Atlantic to intervene at this advanced stage would prejudice the parties by placing a new

insurance policy at issue. This case has been pending for over two years. Discovery has closed and

cross-motions for summary judgment have been fully briefed and argued as to the scope of the

Allied policy. Allowing Atlantic to intervene, however, would place Atlantic’s excess errors and

omissions liability policy at issue. Even though Atlantic contends its policy follows form to the

Allied policy, as Allied and Independence note, intervention would require the Court to delay

disposition of the pending summary judgment motions for the parties to engage in additional

discovery and file supplemental dispositive motions or briefing as to the language of the Atlantic

policy and any unique issues it presents. See Independence Resp. 4-5. Thus, allowing Atlantic to

intervene at this advanced stage and place a new insurance policy at issue would prejudice Allied

and Independence, even if a settlement in principle did not exist. Cf. Mountain Top Condo. Ass’n,

72 F.3d at 325 (reversing denial of an intervention motion and finding no prejudice to the parties

because the intervention motion was made at an early stage of the litigation where some discovery




                                                4
and settlement negotiations had occurred but no depositions had been taken and dispositive

motions had not been filed).

       Third, Atlantic has failed to provide a legitimate reason for waiting over a year to intervene

after learning of, and declining to participate in, Allied and Independence’s mediation efforts.

Atlantic’s lone reason for attempting to intervene now is its assertion that it only recently learned

Allied may not be adequately representing Atlantic’s interest because of the parties’ settlement in

principle. This reason is unpersuasive in light of the facts of this case.

       As Atlantic notes, “[i]t is established law that timeliness is determined from the time

Putative Intervenors knew or should have known that their interests could be affected or were not

adequately represented . . . .” Scott, by Tribble v. Snider, No. 91-7080, 1993 WL 524119, at *3

(E.D. Pa. Dec. 14, 1993) (emphasis added). This is “measured from the point at which the applicant

knew, or should have known, of the risk to its rights.” Choike v. Slippery Rock Univ. of Pa. of State

Sys. of Higher Educ., 297 F. App’x 138, 141 (3d Cir. 2008)

       In this case, Atlantic has been aware that the parties have been mediating to resolve this

dispute since November 2018. Atlantic was invited to join this process but declined. And since

that time, despite knowing the parties’ may settle this action without its input and potentially affect

its rights and interests, Atlantic did nothing to intervene. Atlantic’s reason for delay is therefore

not convincing in light of its knowledge of the parties’ mediation efforts because it “knew, or

should have known, of the risk to its rights” by the parties’ possible settlement for more than a

year. Id. Atlantic has consequently failed to provide a legitimate reason for waiting over a year to

intervene after learning of, and declining to participate in, Allied and Independence’s mediation

efforts. See Arietta v. City of Allentown, No. 04-5306, 2007 WL 2071671, at *8 (E.D. Pa. July 12,

2007) (“A party’s decision to wait to intervene until the point at which settlement was imminent



                                                   5
strongly suggests that the party was not interested in intervening in the litigation, but in blocking

a settlement between the parties.” (citation omitted)).

          Accordingly, considering the totality of the circumstances, the Court finds Atlantic’s

motion to intervene untimely. See, e.g., Choike, 297 F. App’x at 141-42 (3d Cir. 2008) (affirming

denial of a motion to intervene where intervenor only sought to intervene after discovery had

closed five months before the motion was filed and the parties had submitted a proposed settlement

to the court).

CONCLUSION

          Because the Court finds Atlantic’s motion to intervene is untimely, the motion will be

denied.

          An appropriate Order follows.

                                                      BY THE COURT:



                                                      /s/ Juan R. Sánchez
                                                      Juan R. Sánchez, C.J.




                                                 6
